DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The claims are not amended.

Response to Arguments
	Applicant argues that Langella fails to teach or suggest treating dysbiosis as claimed in combination with an NSAID.  Further, Applicant notes it is unclear whether dysbiosis is a cause or a consequence of IBD.  Applicant argues that Syer teaches that there are no proven treatments for NSAID-induced enteropathy.  Käss teaches treating a broad scope of inflammatory disease by administering indole, although Käss is silent with respect to co-administration with an NSAID for treating dysbiosis.  Applicant argues that the Office failed to provide a rationale for supporting treatment of “a particular probiotic strain that is beneficial for a particular gut (e.g., IBD), will be beneficial for all gut maladies…”
	Langella is focused on dysbiosis being a cause and consequence of IBD.  IBD is described to develop at the intersection of genetics, dysbiosis and environmental influences. See page 1.  Langella is teaching treating and preventing IBD with abnormal microbiota (i.e., dysbiosis). See p2, lines 6-9.  Treatment is taught to be with an AhR agonist, including indole, indole-3-acetate, among a limited listing of agents. See p6, lines 1-3.  Further, combination therapy can include anti-inflammatory steroids. See p9, lines 25-28.  In fact, in an embodiment, an analysis of the microbiota of a subject with IBD is determined prior to a step of administering an AhR agonist. See p10.  
	Syer teaches “Correction of the dysbiosis that is central to the intestinal tissue injury and dysfunction observed in environmental and nonsteroidal anti-inflammatory drug (NSAID)-induced enteropathies is a logical approach to bringing about restoration of intestinal function.” Abstract.  
	Kåss teaches treating and prevention an inflammatory disease, including IBD, by administering indole in combination with an NSAID.  See prior art claims 19 and 24.  Combination therapy is claimed to include a GnRH antagonist, such as indole and an active agent specified to include an NSAID, e.g. See prior art claim 41, among others.
	Finally, Mani teaches treating dysbiosis caused by indomethacin and that indole plays a role in intestinal barrier protection and suggesting a crucial role in intestinal barrier function.
	Overall, a subject with IBD has, or is substantially likely to have, dysbiosis- irrespective of pathology.  Treating such subject by administering indole is taught.  Langella also teaches combination therapy with anti-inflammatory agents, while Kåss explicitly teaches treating inflammatory bowel disease by administering indole in combination with a second active agent, including an NSAID.  Syer teaches treating dysbiosis that is caused by NSAID therapy will ameliorate enteropathy.  In view of the cited prior art, a POSA would administer indole to a subject taking an NSAID to prevent and treat dysbiosis, which will also ameliorate NSAID-induced enteropathy.  Thus, administering an agent that is known to prevent and treat dysbiosis in a subject that has IBD (has dysbiosis) or is taking an NSAID (i.e., is at risk for NSAID-induced enteropathy) is obvious.  The examiner notes that a prima facie showing is established if there is a motivation with a reasonable expectation of success.  Such motivation does not need to be a same motivation that motivated Applicant nor does the prior art need to understand the underlying mechanism of action that effectuates treatment.  In this instance, a POSA would be motivated to administer indole to a subject with IBD and dysbiosis.  Further, a POSA would be motivated to administer indole to a subject taking an NSAID to treat dysbiosis and to repair gut barrier function and treat inflammation, such as in a subject with enteropathy.  When these obvious steps are taken, there is a reasonable expectation of success.

Status of the Claims
	Claims 1, 3, 4, 6, 9, 10, 12-17, 20-22, and 26-29 are pending and examined.

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 10, 12-17, 20-22, and 26-29 remain rejected under 35 U.S.C. 103 as being unpatentable over Langella et al., (WO2017/032739) (priority August 21, 2015), in view of Syer et al., “Environmental and NSAID-Enteropathy: Dysbiosis as a Common Factor,” Curr Gastroenterol Rep (2014) 16:377, and in view of Kåss (US2017/0258867 (filed August 26, 2014), and in view of Mani et al., (US2015/0258151).
Langella teaches dysbiosis is involved in many pathologies, including inflammatory bowel disease. Dysbiosis is often seen as an actor of intestinal inflammation. See p1-2.  Langella teaches a method of administering at least one agent, including an AhR agonist to treat and prevent inflammatory bowel disease. See p2.  Inflammatory bowel disease is defined to include Crohn disease colitis, food hypersensitivity, allergic and dietetic gastroenteritis, and many other conditions. See p3.  Agonists of the AhR include indole, indole 3-acetate, and others. See p6, line 3.  Pharmaceutical compositions can be administered by oral, sublingual, SQ, IM, IV, transdermal, local or rectal, and the active agent may be administered alone or as a mixture.  See p11, lines 31-34.  This is interpreted to mean isolated. The subject includes a mammal, which is preferably a human. See p3, line 9.  Langella teaches dosages will need to be adjusted based on the subject and explains the specific mechanism of action required to treat a claimed condition.  As such, a POSA would be able to optimize a dosage. See M.P.E.P. § 2144.05.
Langella does not teach NSAID co-administration.
Syer teaches “Correction of the dysbiosis that is central to the intestinal tissue injury and dysfunction observed in environmental and nonsteroidal anti-inflammatory drug (NSAID)-induced enteropathies is a logical approach to bringing about restoration of intestinal function.” Abstract.  Thus, treating and/or preventing dysbiosis as taught by Langella will have an effect of ameliorating enteropathy.  Moreover, a “wherein” clause in a method claim is not given additional weight when it simply expresses the result of a process step positively recited. See M.P.E.P. § 2111.04.  
Kåss teaches treating and prevention an inflammatory disease, including inflammatory bowel disease (prior art claim 2), by administering a GnRH antagonist.  The GnRH antagonist is selected from a group including indole. See prior art claims 26 and 37.  An additional active agent for administration is an NSAID. See prior art claims 19 and 24.   The NSAID includes examples, such as naproxen, piroxicam, diclofenac, and others. See par. 126.  An NSAID is claimed to be used to treat a condition listed in claims 2-9.  These claims include an inflammatory bowel disease.  While the examples provided of specific NSAIDs are for treating RA, the list would be interpreted as exhaustive and limited and would be immediately envisaged by a POSA. 
Finally, Mani teaches Mani teaches treating or preventing gut barrier dysfunction by administering a bacterium that produce an indole or an indole metabolite. See prior art claim 1.  Further, the subject can be at risk for dysbiosis, including as a result of another medication. See prior art claim 6.   Preferably, the bacterium can be administered orally to a subject. See par. 32.  Further, the compound can be a bacterial product or food substance that is derived from tryptophan or from an indole base.  The bacterium can produce indole or indole metabolites. See par. 40.  Methods to determine tryptophan metabolites particularly indoles are available. See par. 42.  Further, mice taking indomethacin are more susceptible to toxic injuries to the gut. See par. 17 and Examples 1-3, among others.  Indole played a role in intestinal barrier protection and suggesting a crucial role in intestinal barrier function. See par. 111.  Indole is exclusively produced by intestinal bacteria. See par. 170.  While Mani is not directed to an isolated indole, the prior art as a whole motivates the administration of indole by itself and informs a POSA that it may be advantageous to administer with indomethacin to prevent those injuries to the gut that a subject taking indomethacin is known to be susceptible to.
With regard to claims 13 and 14, Applicant is claiming a “wherein” clause.  However, the claimed NSAIDs are taught by the cited prior art.  Further, the reduction of inflammation generally appears to be a motivation for administration of an NSAID.  This would appear to be both motivated and accomplished by the cited prior art.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Langella, Syer, Kåss, and Mani.  One would be motivated to administer indole as an isolated compound because this is what Langella teaches.  Further, Syer teaches that treating dysbiosis is logical in a subject with NSAID-induced enteropathy.  Langella teaches that dysbiosis is involved in inflammatory bowel disease and is often viewed as an actor of intestinal inflammation.  Moreover, Kåss explicitly teaches treating inflammatory bowel disease by administering indole in combination with a second active agent, including an NSAID.  NSAIDs used as examples for treating RA include those claimed and RA is listed among a limited list of conditions with inflammatory bowel disease in the claims.  Thus, there are two reasons to co-administer an NSAID with indole. A first reason is to prevent indomethacin induced injury to the gut, e.g.  A second reason is to treat the condition itself.  Overall, a POSA would have a reasonable and predictable expectation of success in administering indole to treat IBS and dysbiosis that is associated therewith, and in addition, a POSA would be motivated to co-administer an NSAID.  One would do so because an NSAID is known to cause dysbiosis that can be prevented and treated with indole, but it is also taught to be co-administered to treat a subject with IBS.  As such, there is reasonable and predictable expectation of success in arriving at the instantly claimed methods in view of the cited prior art.
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628